Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 17 is objected to because of the following informalities:  at line 1 the phrase “claim 1” should read --claim 15--.  Appropriate correction is required. To expedite the process of the prosecution above assumption is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 16, it is not clear how larger flange of insert block helps said insert block not be removed through the aperture created by the portion removed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15-16 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Johnson et al. (US 6,203,329).
Regarding claim 15, Johnson et al. (hereafter Johnson) at fig. 2, 9A-9B and lines 13-55 of column 10 discloses a method of intermixing test pins [contact 40] capable of different DUT frequency response [due to “desired permittivity value” of 46] capabilities comprising the steps of: a. forming a test socket base [conductive housing 36 made of aluminum] having a contact portion [portion of 36 for 40] to receive test pins [contact 40] to engage contacts of a DUT [38 of DUT 32], said test socket being of a predetermined first material [aluminum] having a known frequency range [due to “desired permittivity value” of 46 i.e. dielectric constant of 46 have frequency range in Mhz to obtain desired impedance characteristic. For example dielectric constant between 2 and 4 have frequency range of 800-900 MHz. see US 5,083,236] for a known spacing of test pins [spacing between 40, as shown, lines 26-36 of column 11]; b. removing a portion [46/302 as an example of fig. 9A] of the contact portion of the base [36]; c. inserting an insert block [another 46/310] of as second material having a different dielectric constant [46 of fig. 9b due to 301] relative said first material [“preselected permittivity” of 46/312 of fig. 9B with 304], said insert block including at least one test pin [40]; d. forming said insert block so that it replaces said portion removed, so that the frequency response of said at least one test pin in said block is user selectable regardless of the frequency response of the other test pins [changing the permittivity for desired impedance control, lines 13-55 of column 10].  
Regarding claim 16, as best understood by the Examiner, Johnson 9A-9B discloses the method of claim 15 including the step of forming said insert block with flanges [extended portion of 302/312 at one end as shown].

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson as applied to claim 15 above, and further in view of Di Stefano (US 2007/0269999 A1).
Regarding claim 17, Johnson 9A-9B discloses a test socket according to claim 1 wherein said test socket block incudes an electrically conductive material [aluminum]. Johnson is silent about said electrically conductive material to minimize EMI and [fig. 1A, ¶0008] for controlled impedance and lo cross talk. De Stefano discloses a conductive material [aluminum] with side walls coated with non-conductive oxide (as aluminum oxide) [anodized aluminum, ¶0055].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use aluminum oxide coating as taught by De Stefano to the housing 36 of Johnson to obtain low cross talk and low inductance (see ¶0008).
Regarding claim 18, De Stefeno  test socket of claim 17 wherein said material is aluminum [aluminum, ¶0055] and wherein said oxide is aluminum oxide applied by hard anodization [¶0055].  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 19 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by De Stefano (US 2007/0269999 A1).

a. forming a test socket [14, 0055] from electrically conductive material [aluminum]
b. cutting slots [through holes] in the material wide enough to accommodate:  
1. test pins [24] slideable in the slots;  
2. a dielectric coating [film of insulation on anodized plates, ¶0055] on the walls of the slots which contact said pins; 
c. hard anodizing [anodized 14/114, ¶0055] said material including said slots.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,794,933 (hereafter Pat. ‘933) in view of Johnson at al. (US 6,203,329. Regarding claim 20, Pat. ‘933 at claim 10 discloses all the elements except for said insert block having a predetermined impedance. Insert [because of “preselected permittivity”, lines 21-24 of column 12]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use teaching of Johnson to modify Pat. ‘933 to change impedance of a contact element (lines 21-24 of column 12) to obtain desired impedance in the device (lines 21-24 of column 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 11, 2022